PER CURIAM Petitioner was convicted in a court trial of aggravated robbery, rape and burglary and was sentenced to a total of 40 years imprisonment in the Arkansas Department of Correction. We affirmed, Washington v. State, not designated for publication (October 17, 1977). Petitioner now seeks a copy of this trial transcript so he can perfect “an, pro-se, appeal.” The motion for a transcript is denied. Petitioner has failed to demonstrate that he is entitled to a transcript at public expense. “The mere fact of indigency does not demonstrate entitlement to free transcripts upon request for the purpose of searching the record at random in an attempt to find possible grounds to assert a claim for postconviction relief.” Chavez v. Sigler, 438 F. 2d 890, 894 (8th Cir. 1971). Furthermore, his motion is not attached to or incorporated into a petition for postconviction relief pursuant to Criminal Procedure Rule 37. See, United States v. Losing, 601 F. 2d 351 (8th Cir. 1979). Finally, we note that, in any case, a petition for postconviction relief would not be within the 3-year period from the date of commitment as required by Criminal Procedure Rule 37.2(c), unless the judgment was absolutely void. Motion denied.